                                                                      FILED
                                                                       ocr 2 s 201a
                                                                   Clerk, U S   .
                                                                     Distr;C1 oP'atrict Coun
                  IN THE UNITED STATES DISTRICT COURT                    Misso~~ntana
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 AMERICAN CIVIL LIBERTIES                          CV 18- 154-M-DWM
 UNION, AMERICAN CIVIL
 LIBERTIES UNION FOUNDATION,
 AMERICAN CIVIL LIBERTIES
 UNION OF MONTANA                                          ORDER
 FOUNDATION, INC.,

              Plaintiffs,

       vs.

 DEPARTMENT OF DEFENSE,
 DEPARTMENT OF HOMELAND
 SECURITY, DEPARMENT OF THE
 INTERIOR, DEPARTMENT OF
 JUSTICE,

              Defendants.


      Plaintiffs move for the admission of Emerson Sykes to practice before this

Court in this case with Alex Rate to act as local counsel. Emerson Sykes's

application appears to be in order.

      Accordingly, IT IS ORDERED that Plaintiffs' motion to admit Emerson

Sykes pro hac vice (Doc. 14) is GRANTED on the condition that Emerson Sykes

shall do his own work. This means that Emerson Sykes must do his own writing;

sign his own pleadings, motions, and briefs; and appear and participate personally.
                                         1
Counsel shall take steps to register in the Court's electronic filing system ("CM-

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Emerson Sykes, within fifteen (15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.

      DATED this .u;!-day of October, 2018.




                                                     olloy, District Judge
                                                     District Court




                                          2
